     Case: 3:20-cv-00409-WHR Doc #: 1 Filed: 10/02/20 Page: 1 of 4 PAGEID #: 1




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON



HOLLY FURNAS, et al.                           :
                                                    CASE NO.: 3:20-CV-409
       Plaintiff,                              :

v.                                             : NOTICE OF REMOVAL OF CIVIL
                                                 ACTION
WAL-MART INC., et al.                          :

       Defendants.                             :

                                               :

                                     **********
       Defendants Wal-Mart, Inc. and Wal-Mart Stores, Inc. (hereinafter “Wal-Mart” or

“Defendants”), by and through counsel, and pursuant to 28 U.S.C. § 1446 and 28 U.S.C. § 1332,

respectfully submits this Notice of Removal of Civil Action from the Montgomery County, Ohio

Court of Common Pleas. In support of its Notice, Defendant states the following:

                                               1.

       On September 17, 2020, Plaintiffs Holly and John Furnas (hereinafter “Plaintiffs”), filed

a Complaint in the Court of Common Pleas, Montgomery County, Ohio and captioned Holly

Furnas, et al. vs. Wal-Mart, Inc, et al. Case No.: 2020 CV 03603. (A true and correct copy of the

Complaint is attached hereto as Exhibit A). The Complaint was served on Wal-Mart Inc. and

Wal-mart Stores, Inc. on September 22, 2020.

       In the Complaint, Plaintiff Holly Furnas alleges that on July 19, 2019, she was injured as

a result of tripping and falling over a wooden pallet at the Wal-mart store located at 8800

Kingsridge Dr., Miamisburg, Ohio. (Pl.’s Compl. at ¶¶ 1-6). The Complaint alleges that

Plaintiff suffered the following injuries:
     Case: 3:20-cv-00409-WHR Doc #: 1 Filed: 10/02/20 Page: 2 of 4 PAGEID #: 2




       a. Severe and permanent injuries including but not limited to a Grade III chondromalacia
       of her right knee, requiring surgery and extensive rehabilitation.
       b. Great pain and suffering, both physical and emotional, and loss of ability to perform
       usual functions and the injuries will cause further pain and suffering and loss of ability to
       perform usual functions in the future;
       c. Reasonable and necessary medical expenses in excess of $21,000;
       d. Miscellaneous out of pocket expenses.

(Pl.’s Compl. at ¶ 6). Wal-Mart specifically denies any wrongdoing or civil liability to Plaintiff.

       As noted above and asserted in their Complaint, Plaintiffs are Ohio citizens.           (See

Complaint). Wal-mart Stores, Inc. is now known as Wal-Mart, Inc. and both are Delaware

corporations with their principal place of business in Bentonville, Arkansas. As such, complete

diversity exists between the parties.

                                                2.

       This Notice of Removal is filed within thirty (30) days of service of the state court action

and is therefore timely under 28 U.S.C. § 1446(b).

                                                3.

       The United States District Court for the Southern District of Ohio has diversity

jurisdiction over this case pursuant to 28 U.S.C. § 1332. Removal is proper because:

       (a)     Plaintiffs are Ohio residents (See Complaint);

       (b)     Defendants Wal-mart Stores, Inc. and Wal-mart, Inc. are Delaware corporations with

their principal place of business in Bentonville, Arkansas. Defendants are not residents of the State

of Ohio; and




                                                 2
      Case: 3:20-cv-00409-WHR Doc #: 1 Filed: 10/02/20 Page: 3 of 4 PAGEID #: 3




        (e)      The amount in controversy in this case exceeds seventy-five thousand dollars

($75,000).1 Plaintiff has placed no limitation on her prayer for relief, which demands monetary

damages in excess of $25,000.2 (See Complaint at Prayer for Relief)

                                                         4.

        Pursuant to 28 U.S.C. § 1446(d), written notice of the removal of this case (attached

hereto as Exhibit B), together with a copy of this Notice of Removal is being filed with the Clerk

of the Montgomery County, Ohio Court of Common Pleas and shall be served on Plaintiff.

        WHEREFORE, Defendants pray that this action be removed from the Montgomery

County, Ohio Court of Common Pleas to the United States District Court for the Southern

District of Ohio, Western Division at Dayton, and request that this Court assume full jurisdiction

over the case herein as provided by law.




                                                     /s/ Carrie M. Starts
                                                     Carrie M. Starts (0083922)
                                                     525 Vine Street, Suite 1700
                                                     Cincinnati, Ohio 45202
                                                     Tel: (513) 721-1311; Fax: (513) 721-2553
                                                     cstarts@reminger.com
                                                     Counsel for Defendants Wal-Mart, Inc. and Wal-
                                                     Mart Stores, Inc.




1
  As more fully set forth in Part 1 above, Plaintiff asserts Defendants are liable for severe and permanent injuries,
great pain and suffering, loss of ability to perform usual functions now and in the future, medical expenses, etc.
(Pl.’s Compl. at ¶ 6).
2
  See, e.g., Sorenson v. Ashmore, 4 F. Supp.2d 669, 670 (E.D. Tex. 1998) (holding that it was facially apparent from
the prayer for relief in Plaintiff’s Complaint that the amount in controversy exceeded $75,000.00 where the
Complaint merely sought an unspecified amount of attorneys’ fees, actual damages, damages for emotional distress
and punitive damages).



                                                         3
     Case: 3:20-cv-00409-WHR Doc #: 1 Filed: 10/02/20 Page: 4 of 4 PAGEID #: 4




                                CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a true and accurate copy of the foregoing has been

electronically filed this 2nd day of October, 2020. A copy has also been served via email/U.S.

mail upon the following:

Stephen P. O’Keefe
sokeefe@gomedmalohio.com
The O’Keefe Firm
7385 Far Hills Ave.
Centerville, Ohio 45459
Counsel for Plaintiff


                                            /s/Carrie M. Starts_______________
                                            Carrie M. Starts (0083922)




                                               4
